PER CURIAM:
Mark A. Barnes appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice. The district court dismissed the complaint pursuant to Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), finding that the complaint challenges the fact or duration of Barnes’ confinement and thus should have been raised in a petition under 28 U.S.C. § 2254 following exhaustion of state remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barnes v. Parr, No. 1:11-cv-00160-LMBTCB (E.D.Va. Mar. 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.